Motion Granted, Appeal Dismissed, and Memorandum Opinion filed January
26, 2021.




                                          In The

                       Fourteenth Court of Appeals

                                 NO. 14-20-00818-CR

                    LINZALE DORSETTE GREER, Appellant

                                             V.
                         THE STATE OF TEXAS, Appellee

                     On Appeal from the 122nd District Court
                            Galveston County, Texas
                       Trial Court Cause No. 09-CR-3730

                            MEMORANDUM OPINION

       Appellant Linzale Dorsette Greer attempts to appeal the “dismissal” of his
motion to proceed pro se on his motion for post-conviction DNA testing under
Chapter 64 of the Code of Criminal Procedure.1 The State filed a motion to dismiss
for lack of jurisdiction because no interlocutory appeal is permitted in the present
context. The motion has been pending for more than ten days, and appellant has filed


       1
         We affirmed appellant’s conviction in 2019. Greer v. State, No. 14-18-00046-CR, 2019
WL 3821959 (Tex. App.—Houston [14th Dist.] Aug. 15, 2019, no pet.) (mem. op., not designated
for publication).
no response.

      Appellant filed a motion for forensic DNA testing on May 20, 2020. The State
then filed a notice regarding the status of the DNA results and requested the trial
court to appoint counsel for appellant. The trial court granted the request to appoint
counsel on May 22, 2020. See Tex. Code Crim. Proc. art. 64.01(c). The order
granting the request incorrectly states the request for counsel was made by appellant
rather than the State.

      On September 16, 2020, appellant, acting pro se, filed a document entitled
“Motion to Waive the Right to Counsel and Proceed Pro Se.” No order on that
motion appears in the record, though the State informs us that the trial court denied
the motion following a hearing. We lack appellate jurisdiction absent a written order.
See State v. Sanavongxay, 407 S.W.3d 252, 258–59 (Tex. Crim. App. 2012).

      Moreover, assuming the trial court signed an order denying appellant’s
motion, we would lack jurisdiction over an attempted appeal from such an order. An
order denying a motion for post-conviction DNA testing is immediately appealable.
See Tex. Code Crim. Proc. art. 64.05; Swearingen v. State, 189 S.W.3d 779, 780–
81. By contrast, an order denying a motion for appointed counsel in a post-
conviction DNA proceeding is not immediately appealable. Gutierrez v. State, 307
S.W.3d 318, 323 (Tex. Crim. App. 2010). We have found no authority to allow an
immediate appeal from an order denying a motion to waive appointed counsel and
proceed pro se.

      We grant the State’s motion to dismiss and dismiss the appeal.

                                      PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Wilson

Do Not Publish — Tex. R. App. P. 47.2(b).

                                          2